DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 has been considered by the examiner.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 33, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2012/0282895; Cited in IDS) in view of O’hare et al. (US 2016/0286457).
	Regarding claim 21, Bai discloses a method, comprising:
	receiving, from a content provider via a first wireless network at a first communication device that resides in a first vehicle, a plurality of portions of a content provider item formed based on segmenting of the content item to form the plurality of portions of the content item (Abstract; paragraph [0013]; e.g., The multimedia content is provided to the selected host vehicles from the authoritative entity for dissemination to target vehicles within the vehicle communication network); It is noted that descriptors associated with the multimedia content characterizes as portions and/or segments of the content;
transmitting, via a second wireless network, the portions of the content from the first communication device towards corresponding subsets of a set of second communication devices that reside in second vehicles (paragraphs [0006], [0017]; e.g., the host vehicle 20 transmits an inquiry 28 to the target vehicle 24). It is noted that the host vehicle 20 communicates to the target vehicle 24 via V2X communication messages, a second wireless network (paragraphs [0009], [0011]).
	Bai fails to specifically disclose selecting, at the first communication device from the plurality of portions of the content item, a subset of the portions of the content item; and 
	However, O’hare discloses selecting, at the first communication device from the plurality of portions of the content item, a subset of the portions of the content item (paragraphs [0005], [0031]; e.g., The content splitting controller 122 may divide the selected content items into segments) and (paragraph [0108]; e.g., the broadcast computing device may divide the one or more selected content items into multiple portions or segments); and 
	transmitting the selected subset of the portions of the content item from the first communication device toward a subset of a set of second communication devices that reside in second vehicles (paragraph [0061]; e.g., the broadcast content provider 405 may send at least a portion of segment assigned to a planned content access point to a geographically adjacent planned content access point) and (paragraph [0072]; e.g., the fourth planned content access point 455 may send any portion of the first, second, and/or third segments not yet received by the mobile computing device).
	Therefore, taking the teachings of Bai in combination of O’hare as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to selecting a subset of the portions of the content item; and transmitting the selected subset of the portions of the content item from the first communication device toward a subset of a set of second communication devices that reside in second vehicles for advantages of providing distributed content to a mobile vehicle through multiple content access points along a particular route of the mobile vehicle (O’hare: paragraph [0003]).
	Regarding claim 24, Bai in combination of O’hare discloses the method of claim 21, further comprising:

	Regarding claim 33, Bai in combination of O’hare discloses the method of claim 21, further comprising: receiving, at the content provider, information that identifies the second vehicles, wherein the content provider initiates a communication with at least one of the second vehicles over the first wireless network to provide at least one of the portions of the content item that has not been received at the second communication device (Bai: paragraph [0020]; e.g., The target vehicle 24 obtains a temporary decryption key 36 from the authoritative entity 14 for sampling the encrypted multimedia content 32. The authoritative entity 14 may contact the target vehicle 24 to establish communications and procedures for obtaining the temporary decryption key 36).
	Regarding claim 34, Bai in combination of O’hare discloses the method of claim 33, wherein the content provider initiates, a predefined duration after the first vehicle has received the plurality of portions of the content item, communication with the at least one of the second vehicles over the first wireless network to provide the at least one of the portions of the content item that have not been received at the second communication device (Bai: paragraph [0021]).
	Regarding claim 37, Bai in combination of O’hare discloses the method of claim 21, further comprising: receiving, at a fixed location communication device, the portions of the content item from the first communication device (paragraphs [0005], [0011], [0015]); and .
Allowable Subject Matter
Claims 39 and 40 are allowed.
Claims 22, 23, 25-32, 35, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 22, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for distributing content to mobile devices comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 22 and independent claim 21 that claim 22 depends on.
	Claim 23 is dependent to the objected claim 22; therefore, claim 23 is objected with the reasons set forth to claim 22.
	As to claim 25, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for distributing content to mobile devices comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 25 and independent claim 21 that claim 25 depends on.
	Claims 26-28 and 30 are dependent to objected claim 25; therefore, claims 26-28, and 30 are objected with the reasons set forth to claim 25.


	As to claim 38, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for distributing content to mobile devices comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 37, 38 and independent claim 21 that claim 38 depends on. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648